308 S.W.3d 335 (2010)
Troy J. DAYE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70549.
Missouri Court of Appeals, Western District.
April 27, 2010.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Troy J. Daye appeals the denial of his Rule 24.035 motion after an evidentiary hearing. Daye pled guilty to one count of felony nonsupport. He was sentenced to four years in prison, but execution of the sentence was suspended and Daye was placed on five years probation. The probation was eventually revoked and his sentence executed. Daye now seeks post-conviction relief, asserting his plea was unknowing or involuntary because he was not given effective advice by plea counsel. Because Daye fails to show that his plea counsel was ineffective and fails to demonstrate that he would have gone to trial if his plea counsel had advised him differently, we affirm. Rule 84.16(b).